        Case 5:20-cv-00626-TJH-JC Document 10 Filed 04/02/20 Page 1 of 1 Page ID #:205

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL


Case No.          ED CV 20-0626-TJH(JC)                                            Date    APRIL 2, 2020


Title     JIMMY SUDNEY v. CHAD T. WOLF, ET AL.,


Present: The Honorable          TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE


                  YOLANDA SKIPPER                                              NOT REPORTED
                      Deputy Clerk                                               Court Reporter


                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          None Present                                           None Present


Proceedings:          IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


        Counsel are hereby notified that pursuant to the Judge's directive, Petitioner Sudney, or his counsel,
        shall file, as soon as possible, a supplemental declaration setting forth where and with whom Petitioner
        would reside and shelter in place if the Court were to grant the relief requested in Petitioner’s ex parte
        application for a temporary restraining order.

        After filing, a copy of the declaration shall be emailed to TJH_chambers@cacd.uscourts.gov.

        IT IS SO ORDERED.

        cc: all parties




        CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
